Title: From John Adams to James Lovell, 16 December 1779
From: Adams, John
To: Lovell, James


     
      My dear Friend
      Corunna Decr. 16th 1779
     
     Providence has favoured me, with a very unexpected Visit to Spain. It is somewhat of a Contretems, to be sure, that the Minister for Spain should be at this Time in France, where I hope he is, altho’ We have no Account of his Arrival: and the Minister of Peace, who ought to be in Paris, in the remotest part of Spain. But so it is—The Captain of the Sensible, finding the Leak in the Ship dangerous, was determined to put into the first port, and I cannot blame him, altho’ I did not advise him to it, and here I am, with the prospect of the Mountains of Asturias and the Pyrenees before me.
     If the Business of my Commission is not retarded by my accidental Journey, through Spain, I shall have no Reason to regret it. I have been treated with as much Civility, and with a more studied Attention and Respect, in this Country, than I ever was in any other. If I had Time, there is nothing but what I could have the fairest opportunities to see, in Company with the first People of the Country.
     I really dont know whether to go through Madrid or not—whether it will be most respectful to this Nation in my Situation to go to Madrid or to avoid it.
     I shall inclose to Congress all the News Papers, I can beg or find, or I had almost said steal: but there is not much News. No great Things have been done in Europe, excepting keeping the English Fleet in Torbay—that indeed is a great thing.
     The English Maxim is to make themselves terrible at Sea to all the Nations of Europe—read Thompson’s Brittannia. But cooped up in Torbay, they are not dreaded by any Body. They will be less dreaded next Year than this.
     The Eyes of Europe are turned upon Ireland next to America. There are many Reports—that France has sent over large Sums of Money—ten thousand Stands of Arms &c. &c. &c.: but I pay little Attention to such Tales. Ireland will give England Inquietude, but I have not much Faith as yet in the Menaces of Revolt and Independence and Insurrections and all that.
     Nothing is more delusive than the private Letters and paragraphs of Letters, that are read in the great Towns of Europe from Paris, London, Amsterdam, Madrid &c. unless it be the Articles of News in the Newspapers. There is this Difference—the private Letters are the Errors of Ignorance—those of the Gazettees are the Impostures of Knavery—both equally false and deceitful.
     My Journey from Ferrol to Paris will be vastly expensive, and I must intreat that Congress would not delay to make some provision for supplying me, with means to discharge this as well as all other Expences. Mr. Jay, I think will find no Difficulty. His Wants will all be supplied and he will enter soon on business. I shall, I fear, find great difficulty to get Cash to bear my Expences, and have nothing in direct Consequence of my Commission to do for a long time. I hate to be idle.
     My Love, and Duty &c. where due—particularly to your Colleagues. You have a new Sett probably e’er now.
     
      I am with much Affection Your’s
     
    